122 S.E.2d 202 (1961)
255 N.C. 578
Luther DIXON
v.
Houston YOUNG, Original Defendant and Walter Holmes Adair, Jr., Additional Defendant.
No. 383.
Supreme Court of North Carolina.
November 1, 1961.
George W. Miller, Jr., Durham, and Donald J. Dorey, Roxboro, for plaintiff-appellant.
Robert P. Burns and Charles B. Wood, Roxboro, for original defendant Young.
R. B. Dawes, Roxboro, for additional defendant Adair.
PER CURIAM.
The plaintiff assigns as error the refusal of the trial judge to set aside the verdict on the issue of damages only and to grant a new trial thereon on the ground that the damages assessed by the jury were inadequate.
"The granting or the denying of a motion for a new trial on the ground that the damages assessed by the jury are excessive or inadequate is within the sound discretion of the trial judge." Hinton v. Cline, *203 238 N.C. 136, 76 S.E.2d 162, 163, and cited cases.
In such cases, in the absence of an abuse of discretion, the ruling of the trial judge is not reviewable on appeal. An abuse of discretion has not been made to appear on this appeal.
No error.